Citation Nr: 1436706	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-40 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to a higher initial (compensable) rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran had active service from February 1961 to January 1964.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the RO in Los Angeles, California that granted service connection and a noncompensable rating for bilateral hearing loss.  The Veteran appealed for a higher rating.

Additional evidence was received from the Veteran in September 2010 and September 2011.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

A personal hearing was held in August 2012 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The Board remanded this case for additional development in October 2012, and the case was subsequently returned to the Board.


FINDINGS OF FACT

The Veteran's bilateral hearing loss is manifested by no worse than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice as to his original service connection claim by a letter dated in December 2006.  In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Additional notice was sent in June 2008 and the claim was readjudicated in a February 2013 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained service treatment records, VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant VA audiological examinations in November 2007, June 2010 and January 2013, obtained medical opinions as to the severity of his bilateral hearing loss, and afforded the appellant the opportunity to give testimony before the Board.  

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2013).  Here, the most recent VA compensation examination for this condition was conducted in January 2013.  The mere passage of time since does not, in and of itself, necessitate another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the VA examinations are adequate as they provide the information needed to properly rate his bilateral hearing loss.  38 C.F.R. §§ 3.327(a), 4.2.

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the Agency of Original Jurisdiction (AOJ) arranged for another VA audiological examination as directed by the Board's October 2012 remand.  Therefore, substantial compliance has been achieved.  

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the August 2012 Board hearing.


Analysis

The Veteran contends that his bilateral hearing loss is more disabling than currently evaluated.  His representative asserts that the Veteran sometimes has flare-ups of his hearing loss.  See July 2014 written brief.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the Veteran's service-connected tinnitus is rated as 10 percent disabling.  He has already been compensated for this, and symptoms related to service-connected tinnitus may not be considered while evaluating the service-connected hearing loss.  See 38 C.F.R. § 4.14. 

The RO has rated the Veteran's service-connected bilateral hearing loss as noncompensable under the provisions of Diagnostic Code 6100 of the Schedule for Rating Disabilities.  38 C.F.R. § 4.85.  The assignment of a disability rating for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85.  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 Hertz.

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  To evaluate an individual's level of disability, Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b). Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e). 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  As an initial matter, the Board finds that an exceptional pattern of hearing under 38 C.F.R. § 4.86 in the context of the Veteran's most recent VA examination has not been shown and that regulation is inapplicable. 

VA medical records dated from October 2006 to August 2011 reflect several audiological consultations for the Veteran's complaints of bilateral hearing loss.  These records reflect that the Veteran wore a hearing aid in his left ear.  He complained of difficulty hearing in background noise.  In October 2006, he was diagnosed with moderate sensorineural hearing loss from 3000 to 8000 hertz, and normal hearing from 250 to 2000 hertz.  The examiner noted that the Veteran was not a candidate for hearing aids as he had excellent word recognition abilities at normal conversational levels.  

At a November 2007 QTC compensation examination performed for VA, the Veteran complained of bilateral hearing loss and tinnitus.  He said that he had frequent moderate tinnitus that was exacerbated by high-pitched voices and loud voices.  Audiometric testing revealed right ear decibel thresholds of 15, 20, 35, and 55, and left ear decibel thresholds of 20, 25, 45 and 55, at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.  The puretone threshold average was 31 decibels in the right ear and 36 decibels in the left ear. The speech recognition score using the Maryland CNC word list was 92 percent in the right ear and 92 percent in the left ear.  The diagnosis was mild to moderate, precipitous, sensorineural hearing loss in the right and left ears.

Private medical records from Newport Audiology Centers dated from June 2008 to April 2010 reflect that the Veteran underwent audiometric testing and was diagnosed with bilateral mild to severe precipitous high frequency sensorineural hearing loss at 3000 hertz and above.  Speech intelligibility was described as excellent (100 percent) at amplified levels.  The audiologist stated that this type and degree of hearing loss can adversely affect his ability to participate in normal conversations and social situations.  Although speech recognition testing was conducted, the Maryland CNC list was not used, and thus these examinations do not meet the regulatory requirements to be used for VA rating purposes.  See 38 C.F.R. § 4.85(a).  The Board notes that the private audiometric findings are similar to those shown on VA examinations.  

On VA compensation examination in June 2010, the Veteran reported difficulty hearing conversation.  Audiometric testing revealed right ear decibel thresholds of 25, 30, 55 and 65, and left ear decibel thresholds of 25, 30, 55 and 65, at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.  The puretone threshold average was 44 decibels in the right ear and 44 decibels in the left ear. The speech recognition score using the Maryland CNC word list was 96 percent in the right ear and 96 percent in the left ear.  The examiner indicated that the Veteran's speech recognition performance was excellent.  He stated that the effect of the hearing loss on the Veteran's activities of daily living was difficulty hearing and understanding speech in normal conversational situations. 

On VA audiological consultation in August 2011, the Veteran stated that the hearing tests were not indicative of real life.  Testing was conducted, and the audiologist diagnosed right ear hearing within normal limits through 2000 hertz, sloping to severe sensorineural hearing loss, and left ear sensorineural hearing loss that was mild through 2000 hertz, sloping to severe at higher frequencies.

At his August 2012 Board hearing, the Veteran and his friend testified that his bilateral hearing loss caused difficulty in hearing conversations, particularly in social settings where there was background noise, or on the telephone.

On VA compensation examination in January 2013, the Veteran reported difficulty hearing conversation.  Audiometric testing revealed right ear decibel thresholds of 25, 25, 50, and 65, and left ear decibel thresholds of 30, 35, 50 and 70, at the respective frequencies of 1000, 2000, 3000, and 4000 hertz.  The puretone threshold average was 41 decibels in the right ear and 46 decibels in the left ear.  The speech recognition score using the Maryland CNC word list was 94 percent in the right ear and 94 percent in the left ear.  The examiner indicated that the Veteran's hearing loss impacted the ordinary conditions of daily life in that he had to ask others to repeat their statements.

The findings on the Veteran's VA audiometric studies in November 2007, June 2010 and January 2013 all correlate to a designation of level I hearing in the right ear and level I hearing in the left ear, using Table VI.  Table VII of § 4.85 provides for a 0 percent (noncompensable) evaluation under Diagnostic Code 6100 when those levels of hearing are demonstrated. 

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA examiners in June 2010 and January 2013 noted that the Veteran had hearing difficulty which affected his daily activities in that it was difficult to hear conversation.  Moreover, the examiners reviewed the claims file, which contains statements by the Veteran as to his hearing difficulties.  The Board finds that such functional impairment, in addition to the Veteran's other reports, has been appropriately considered but the overall evidence, as previously discussed, fails to support assignment of a compensable evaluation. 

The Board appreciates the difficulties which the Veteran says he experiences because of his hearing loss.  However, according to the recent audiological test results, compared to the rating criteria, his bilateral hearing loss is noncompensable.  Lendenmann, supra.  In sum, the Board finds that for these reasons and bases, the preponderance of the evidence is against a higher compensable rating for bilateral hearing loss, throughout the rating period on appeal.  38 C.F.R. § 4.85, Diagnostic Code 6100; Fenderson, supra. 

The Veteran's hearing loss is manifested by difficulty hearing speech.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  See Martinak, supra.  The evidence reflects that the VA examiner reviewed the claims file and considered the Veteran's reports that his hearing loss affected his ability to hear conversations.  The Board finds that referral for extraschedular evaluation is not indicated by the evidence. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a compensable disability rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A higher compensable rating for service-connected bilateral hearing loss is denied. 



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


